                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CIVIL ACTION NO. 5:19-CV-00049-TBR


KENNETH ROBINSON, Individually
And as spouse and next friend of TEENA
ROBINSON, deceased,                                                                 Plaintiff,

v.

LIBERTY MUTUAL INSURANCE COMPANY,
OHIO SECURITY INSURANCE COMPANY,
LIBERTY MUTUAL GROUP, INC. AND
ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY,                                                                  Defendants

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant, Allstate Property and Casualty

Insurance Company’s (“Allstate”) Motion to Hold in Abeyance. [DN 9.] Plaintiff, Kenneth

Robinson (“Robinson”), has responded. [DN 11.] As such, this matter is ripe for adjudication.

For the reasons that follow, IT IS HEREBY ORDERED that Allstate’s Motion to Hold in

Abeyance is GRANTED.

                                          I.   BACKGROUND

       Robinson has an underlying action pending in this Court against Darren Henderson, the

insured. Robinson filed this action against the insurers alleging bad faith. Allstate seeks to have

this action held in abeyance until there is an outcome on the merits of the underlying case.

                                           II. DISCUSSION

       Allstate relies on one Kentucky Supreme Court case to support its motion. In Wittmer v.

Jones, Wittmer and Jones were involved in a motor vehicle accident. Wittmer v. Jones, 864 S.W.

2d 885, 886 (Ky. 1993). Wittmer sued Jones in tort and State Farm in the same Complaint alleging
a violation of the UCSPA. Id. at 887. On appeal, State Farm alleged the trial court should have

bifurcated the trial and tried the negligence action against Jones and the bad faith claim against

State Farm separately. Id. at 891. The Kentucky Supreme Court held “at trial the underlying

negligence claim should first be adjudicated. Only then should the direct action against the insurer

be presented.” Id.

        Robinson argues that Wittmer only requires bifurcation and not a stay of the claim. Allstate

argues that bifurcation is not needed, but the claims should be held in abeyance to avoid prejudice

that would occur from discovery. Robinson further argues that it will be prejudiced if discovery

is stayed.

        The Court agrees with Robinson that Wittmer only requires bifurcation. However, there is

case law that suggests discovery should be stayed here. “Trial courts have broad discretion and

inherent power to stay discovery until preliminary questions that may dispose of a case are

determined.” Gettings v. Bldg. Laborers Local 310 Fringe Benefits Fund, 349 F.3d 300, 304 (6th

Cir. 2003). “[U]nder Kentucky law…bad faith claims against Motorists cannot proceed until

Underwood proves that he is entitled to recover on his [underlying] negligence claims.”

Underwood v. Ryan, 2016 U.S. Dist. LEXIS 69574 *4 (W.D. Ky. May 26, 2016). Courts will

generally stay discovery pending resolution of the underlying claim when it would “prevent

prejudice, eliminate potentially unnecessary litigation expenses, and promote the interest of

judicial economy.” Id. at *6.

        Here, the underlying claim regarding whether Robinson is entitled to payment has not been

decided. If that case is decided against Robinson, it is likely that there will not be any entitlement

to payment from the insurers. Robinson argues that it will be prejudiced by a stay of discovery

because a “key fact would not see the light of day until some point after the conclusion of the
companion case.” [DN 11 at 2.] In the underlying case, Robinson filed a motion for sanctions

against Cousins BBQ Enterprises, LLC, d/b/a The Keg Bar & Grill for the failure to produce

surveillance video. See Case No. 5:18-cv-00070-TBR DN 68. In response to that motion, counsel

for Cousins states that he was not aware that Liberty Mutual Insurance Company had possession

of this surveillance video. It is Robinson’s contention that he will be prejudiced if discovery is

stayed and it is not determined whether Liberty Mutual’s investigator disclosed the existence of

the video to defense counsel or not until the conclusion of the underlying case. However, the

motion for sanctions has already been decided—in Robinson’s favor. Further, Robinson has been

rewarded a copy of the video.

       The Court does not find that Robinson would be prejudiced. Once the underlying claim is

decided, Robinson would be permitted to conduct discovery for any remaining claims and

determine whether Liberty Mutual’s investigator disclosed the existence of the video to counsel

for Cousins. Robinson is not prejudiced in delaying the discovery of this fact.

       The Court does find that staying discovery will eliminate potentially unnecessary litigation

expenses. Depending on the outcome of the underlying claim, some claims may not go forward.

It promotes efficiency for this Court to stay discovery until the underlying claim is decided. The

Court also finds that there is a likelihood of prejudice to Darren Henderson—the tortfeasor—if

discovery is allowed to continue. During the course of discovery, some facts may come to

Robinson’s attention that he did not previously have access to. Therefore, the Court finds good

cause to stay discovery.

                                            III. Conclusion

         For the above stated reasons, IT IS HEREBY ORDERED that Allstate’s Motion to

Hold in Abeyance [DN 9] is GRANTED. Discovery as to the bad faith claim is hereby STAYED
pending further order of the Court. Unless and until such stay is lifted, no party shall conduct

discovery on any issue that is solely related to the bad faith claim.

       IT IS SO ORDERED.




                                                               October 28, 2019




cc: counsel
